internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-120778-98 date date company properties state city a b c d e f g plr-120778-98 h i dear this letter responds to your letter dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state on a to acquire develop lease and manage commercial real_estate the properties all located in city company intends to elect under sec_1362 to be an s_corporation effective b through company's c part-time employees and a family_member associate who is paid a fee as well as through independent contractors company provides various services in its real_estate leasing and management business regarding properties company performs such services as regularly monitoring and inspecting the premises analyzing specific property needs and completing all necessary repairs maintaining and repairing the parking lots handling emergency trouble and repair calls during nonbusiness hours weekends and holidays closely supervising and inspecting all work by independent contractors inspecting and maintaining the roofing and structural_components of the buildings as well as the building heating ventilation air conditioning systems constantly monitoring overall facility security and taking necessary actions and monitoring the success of its tenant business and intervening if a tenant experiences business difficulties regarding property which is part of a condominium project company performs such services as regularly monitoring and inspecting the premises as well as handling emergency trouble and repair calls during nonbusiness hours weekends and holidays a property owners' association funded by monthly dues paid_by each owner including company provides such services as parking lot upkeep water and sewer service trash removal exterior building maintenance and renovation security services landscaping and pest control in addition to the services provided to tenants company handles the usual marketing leasing and administrative plr-120778-98 functions involved in leasing and managing the properties for d company received or accrued approximately e in rents and paid_or_incurred approximately f in relevant expenses on the properties the comparable figures for g are h and i except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the properties will not be passive_investment_income under sec_1362 plr-120778-98 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending you the original of this letter and a copy to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes
